         Case 2:19-cv-02144-JHS Document 26 Filed 11/14/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LM GENERAL INSURANCE CO.,

                         Plaintiff,
                                                                CIVIL ACTION
        v.                                                      NO. 19-2144

 SHARON LEBRUN AND ED LEBRUN et
 al.,

                         Defendants.


                                            ORDER

       AND NOW, this 14th day of November 2019, upon consideration of Plaintiff LM General

Insurance Company’s Motion to Dismiss for Failure to State a Claim (Doc. No. 12), Defendants

Sharon and Ed Lebrun’s Motion for Leave to File Amended Answer with Class Action

Counterclaim (Doc. No. 16), the Responses and Replies (Doc. Nos. 15, 20, 22, 24), and the

statements of counsel and the Court during the hearing held on November 13, 2019, it is

ORDERED that Defendants shall file a Supplemental Memorandum (Doc. No. 16) on or before

November 29, 2019, and Plaintiff shall file a Response seven days thereafter addressing the recent

decision of this Court, Lambert v. State Farm Mutual Automobile Insurance Company, No. 19-

0816 (October 16, 2019). A Reply may also be filed by Defendants within seven days of receiving

the Response.

                                                    BY THE COURT:



                                                    / s/ J oel H. S l om sk y
                                                    JOEL H. SLOMSKY, J.
